Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 1 of 14 PageID #: 2677




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

JESSICA HICKLIN,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )   Case No. 4:16-cv-01357-NCC
                                       )
ANNE PRECYTHE, et. al.,                )
                                       )
      Defendants.                      )

             SUGGESTIONS IN SUPPORT OF MDOC’S
          MOTION TO TERMINATE PROSPECTIVE RELIEF

      Defendants Anne Precythe, Joan Reinkemeyer, Latoya Duckworth, Scott

O’Kelly, Ian Wallace, Deloise Williams, Cindy Griffith, and Stan Payne

(“MDOC Defendants”), submit the following Suggestions in Support of their

Motion to Terminate Prospective Relief concerning the Court’s Memorandum

and Order and Permanent Injunction (“Permanent Injunction”) (Doc. 176).

             FACTUAL AND PROCEDURAL BACKGROUND

      This case began with Plaintiff Jessica Hicklin’s complaint that asserted

MDOC Defendants refused to provide her with medically necessary care in the

form of “hormone therapy, permanent hair removal, and access to ‘gender-

affirming’ canteen items.” (Doc. 176 at 2.). Count I was specifically based on

the assertion that MDOC Defendants placed her at a risk of harm while

knowing that hormone therapy and social role transition (such as hair removal


                                       1
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 2 of 14 PageID #: 2678




and access to gender-affirming products) were medically necessary. (Doc. 152

at 30-31). In Count II, Plaintiff contested MDOC Defendants’ “freeze-frame”

policy, arguing that it wrongfully denied hormone therapy to inmates who were

not receiving such therapy before entering prison. (Doc. 152 at 31-32).

      Based on these claims, Plaintiff sought a preliminary injunction. At the

preliminary injunction hearing, counsel for Plaintiff confirmed multiple times

that the medical care Plaintiff sought was only hormone therapy, permanent

body hair removal, and gender-affirming canteen items. Plaintiff confirmed for

the Court that “there are three generalized categories.” (Doc. 83 at 13:8-11).

Then, the Court clarified, “So it’s all three or none -- in other words, it’s a

package request of all three categories,” and Plaintiff’s counsel responded,

“Right. . . . [T]his particular person needs certain specific things, and those

things are what we’re asking for today.” (Id. at 13:17-25).

      Following the hearing, the Court issued its Memorandum and Order

granting a preliminary injunction in part. (Doc. 145). In the Order, the Court

expressly found – based on Plaintiff’s affirmative representations and claims –

that “Plaintiff has not asked for surgery.” (Id. at 24) (emphasis added). Had

Plaintiff sought more or different medical care, especially pre-surgical

consultation or gender-affirming surgery, there would have been no need to

clarify—on the record and in the Court’s Order—that the Plaintiff’s request

and relief were only three things.

                                       2
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 3 of 14 PageID #: 2679




      Within this same context, Plaintiff later sought a permanent injunction

to require Defendants to provide her with medically necessary care, once again,

in the form of hormone therapy, permanent hair removal, and access to gender-

affirming canteen items. (Doc. 176 at 3). The claims and evidence of Plaintiff’s

medically necessary care had not changed since the preliminary injunction.

Indeed, Plaintiff’s request for permanent injunction contained expressly-stated

concerns regarding the need only for hormone therapy, permanent body hair

removal, and gender-affirming canteen items, which is consistent with the

claims stated in her Complaint and the preliminary injunction. (Doc. 164 at 1,

5, 6, 10, 11, 12, 14, 15). There is no similar claim or request for pre-surgical

consultation or gender-affirming surgery.

      In response, and based on the understanding of the claims at issue and

the representations of the Plaintiff, MDOC Defendants stated that they did not

oppose Plaintiff’s motion for permanent injunctive relief, upon the

understanding that the obligation to provide medical care be carried out

through MDOC’s medical contractor. (Doc. 165 at 1). The Court entered the

Permanent Injunction, which, like Plaintiff’s Amended Complaint and motions

for preliminary and permanent injunction, also expressed the specific claim for

hormone therapy, permanent body hair removal, and access to gender-

affirming canteen items. (Doc. 176 at 10). The Court also stated that it reached

its decision based on “the consensus of the parties.” (Id. at 8).

                                        3
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 4 of 14 PageID #: 2680




      The Court entered the Permanent Injunction on May 22, 2018. (Doc.

176). The parties brought their current disagreement regarding the scope of

the Permanent Injunction to the Court’s attention in May 2021. The Court

ordered briefing from the parties to address “whether, if deemed medically

necessary, a presurgical consult and subsequent sex reassignment surgery

would be covered by the scope of the Permanent Injunction issued in this case.”

(Doc. 199 at 2). In reviewing the now disputed scope of the Permanent

Injunction, it was clear to MDOC Defendants that the Permanent Injunction

does not include specific findings required by 18 U.S.C. § 3626, and it is

therefore subject to immediate termination. MDOC Defendants raised this

issue to the Court along with their requested briefing. (Doc. 206).

      The Court held a hearing on the parties’ briefing on June 23, 2021.

Rather than address the termination issue at that hearing, the Court provided

leave for MDOC Defendants to re-file a new motion for termination, which is

now before the Court.

                                  ANALYSIS

                               Legal Standard

      The Prison Litigation Reform Act (“PLRA”) “establishes standards for

the entry and termination of prospective relief in civil actions challenging

conditions at prison facilities.” Miller v. French, 530 U.S. 327, 333 (2000). “The

same criteria apply to existing injunctions, and a defendant or intervenor may

                                        4
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 5 of 14 PageID #: 2681




move to terminate prospective relief that does not meet [the PLRA] standard.”

Id. (citing 18 U.S.C. § 3626(b)(2)). Accordingly, the Court’s Permanent

Injunction must conform with the PLRA, as set forth in 18 U.S.C. § 3626. 1

        Under the PLRA, “[i]n any civil action with respect to prison conditions

in which prospective relief is ordered, such relief shall be terminable upon the

motion of any party or intervener--(i) 2 years after the date the court granted

or approved the prospective relief.” 18 U.S.C. § 3626(b)(1)(A)(i).

        18 U.S.C. § 3626 (a)(1)(A) further provides, “Prospective relief in any civil

action with respect to prison conditions shall extend no further than necessary

to correct the violation of the Federal right of a particular plaintiff or plaintiffs.”

(Emphasis added). Furthermore, no court shall grant or approve prospective

relief “unless the court finds that such relief is [1] narrowly drawn, [2] extends

no further than necessary to correct the violation of the Federal right, and [3] is

the least intrusive means necessary to correct the violation of the Federal right.”

Id. (emphasis added).

        Pursuant to 18 U.S.C. § 3626(b)(2), defendant is entitled to:

        the immediate termination of any prospective relief if the relief was
        approved or granted in the absence of a finding by the court that
        the relief is narrowly drawn, extends no further than necessary to


1 Plaintiff has not contested that the 18 U.S.C. § 3626 applies to the Permanent Injunction. Indeed, 18
U.S.C. § 3626(g)(2) defines a “civil action with respect to prison conditions” to include “the effects of
actions by government officials on the lives of persons confined in prison.” The denial of medical
treatment, as Plaintiff has alleged in this litigation, “clearly represents a condition of confinement.”
Peoples v. Corizon Health, Inc., No. 2:11-CV-01189-NKL, 2012 WL 1854730, at *2 n.2 (W.D. Mo. May
21, 2012) (citing Witzke v. Femal, 376 F.3d 744, 751 (7th Cir. 2004)).
                                                   5
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 6 of 14 PageID #: 2682




        correct the violation of the Federal right, and is the least intrusive
        means necessary to correct the violation of the Federal right.

18 U.S.C. § 3626(b)(2) (emphasis added). “In deciding whether these multiple

limitations have been complied with, it is necessary to identify with precision

what is the ‘violation of the Federal right of a particular plaintiff or plaintiffs’

that has been alleged.” Brown v. Plata, 563 U.S. 493, 550–51 (2011) (Scalia, J.,

dissenting).

 I.     MDOC Defendants are entitled to termination of the Permanent
        Injunction because it has been two years since this Court
        granted the prospective relief therein.

        “Section 3626(b)(1) was enacted . . . to authorize periodic new motions to

terminate prospective relief that was initially based upon the proper findings.”

Tyler v. Murphy, 135 F.3d 594, 597 (8th Cir. 1998). As recognized in Tyler,

legislative history underscores the importance of termination after two years:

“[The statute] provides that any party can seek to have a court decree ended

after 2 years . . . . As a result, no longer will prison administration be turned

over to Federal judges for the indefinite future . . . .” 141 Cong. Rec. S14419

(daily ed. Sept. 27, 1995) (statement of Sen. Abraham).

        Two years after the date the Court granted the Permanent Injunction

expired on May 22, 2020. As such, the Permanent Injunction is terminable

under     18   U.S.C.   §   3626(b)(1)(A)(i).   This   termination    pursuant   to

§ 3626(b)(1)(A)(i) occurs by operation of time, regardless of whether the


                                          6
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 7 of 14 PageID #: 2683




Permanent Injunction is based on the proper findings. MDOC Defendants,

therefore, seek to terminate the Permanent Injunction as contemplated by law.

II.   MDOC Defendants are also entitled to immediate termination of
      the Permanent Injunction because the relief therein was
      granted in the absence of findings required by 18 U.S.C. § 3626.

      Plaintiff brought this lawsuit to remedy MDOC Defendants’ alleged

failure to provide her with hormone therapy, permanent body hair removal,

and access to gender-affirming canteen items that she requested for her

medical care. Plaintiff’s Complaint and her requests for preliminary and then

permanent injunction sought redress for only these particular items.

      Although Plaintiff was successful in her requests for preliminary and

then permanent relief, the Permanent Injunction does not contain any of the

required findings that the relief is narrowly drawn, extends no further than

necessary, and is the least intrusive means necessary. More importantly, the

Permanent Injunction does not discuss a pre-surgical consultation or a

subsequent surgery, and likewise, it does not make any findings that such

additional relief would be narrowly drawn, would extend no further than

necessary to correct the violation of a Federal right, or would be the least

intrusive means necessary to correct any such violation.

      Take the required narrowness finding for example. “Narrow tailoring

requires a fit between the remedy’s ends and the means chosen to accomplish

those ends.” Brown v. Plata, 563 U.S. 493, 531 (2011). The Permanent

                                       7
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 8 of 14 PageID #: 2684




Injunction does not address, in any way, whether the remedies of pre-surgical

consult and subsequent gender confirmation surgery are means narrowly fit to

accomplish the ends of treating Plaintiff’s gender dysphoria. The Court only

considered the means that were put before it—hormone therapy, permanent

hair removal, and access to gender-affirming canteen items.

      To be clear, the Preliminary Injunction expressly ruled out surgery as an

issue then before the Court. The Court specifically held that Plaintiff was not

seeking surgical treatment from MDOC Defendants, stating that “Plaintiff has

not asked for surgery.” (Doc. 145 at 24). In fact, Plaintiff has now admitted in

its pleadings and during the motion hearing that neither a pre-surgical

consultation nor gender confirmation surgery were medically necessary at the

time of the Permanent Injunction. (See Doc. 205-1 at 5-6; Doc. 214, Mot. Hr’g

Tr. at 24:4-16). Thus, it is logically impossible for the Permanent Injunction to

have included the required § 3626 findings for this relief.

      In fact, there is no evidence in the record before the Court to support any

such findings. In the Permanent Injunction, the Court specifically referenced

evidence supporting the preliminary injunction (Doc. 176 at 9)—where it was

clear “Plaintiff has not asked for surgery.” (Doc 145 at 24). Neither the Plaintiff,

nor the Court, made any reference to evidence Plaintiff was attempting to use

to prove the necessity of surgery consultation or gender affirming surgery. This

is because there was none. All of Plaintiff’s evidence in that regard (which is

                                         8
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 9 of 14 PageID #: 2685




not properly before the Court), all post-dates the Permanent Injunction. (Doc.

205-1 at 2). This again stems from Plaintiff’s representations to the Court (and

Defendants) that surgery was not part of the requested remedies—

representations Plaintiff has re-affirmed to the Court. As such, it is not

possible the evidence or findings could have supported a pre-surgical

consultation and gender confirmation surgery conforming to 18 U.S.C. § 3626.

      In light of the now disputed scope of the Permanent Injunction, and

Plaintiff’s attempt to expand its scope beyond its original application without

required findings, MDOC Defendants must move for the Permanent Injunction

to be immediately terminated pursuant to § 3626(b)(2). As explained

previously, MDOC Defendants accepted and conceded prospective relief

concerning only hormone therapy, body hair removal, and canteen items.

MDOC Defendants continue to provide this specified care. But as is now

evident, Plaintiff and MDOC Defendants do not agree on the scope of the

Permanent Injunction and do not agree on what relief must be provided absent

the support of the required § 3626 findings.

      MDOC Defendants will continue to provide the specified care of hormone

therapy, permanent body hair removal, and access to gender-affirming canteen

items after termination of Permanent Injunction relief. But relief beyond that

to which MDOC Defendants conceded must be supported by the required

written findings following full litigation of the issue. Without having made the

                                       9
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 10 of 14 PageID #: 2686




 required 18 U.S.C. § 3626 findings, the Court must immediately terminate the

 Permanent Injunction, especially in light of the lack of findings (and evidence)

 to support Plaintiff’s newly-requested relief. Indeed, 18 U.S.C. § 3626 makes it

 mandatory – defendant “shall be entitled to the immediate termination of any

 prospective relief.” 18 U.S.C. § 3626(b)(2) (emphasis added); see also id.

 § 3626(b)(1)(A) (“[S]uch relief shall be terminable ….”).

III.   18 U.S.C. § 3626(b)(3) does not bar termination of the Permanent
       Injunction because the Permanent Injunction does not include
       the requisite written findings based on the record.

       Plaintiff’s reliance on 18 U.S.C. § 3626(b)(3) is misplaced. This

 subsection provides in full:

       Prospective relief shall not terminate if the court makes written
       findings based on the record that prospective relief remains
       necessary to correct a current and ongoing violation of the Federal
       right, extends no further than necessary to correct the violation of
       the Federal right, and that the prospective relief is narrowly
       drawn and the least intrusive means to correct the violation.

 (Emphasis added). “‘Written findings based on the record’ are explicitly

 required to avoid termination of the relief.” Hines v. Anderson, 547 F.3d 915,

 919 (8th Cir. 2008) (quoting § 3626(b)(3)). Thus, applying § 3626(b)(3) requires

 “written findings based on the record” regarding the violation Plaintiff now

 alleges—a pre-surgical consultation and gender confirmation surgery. Such

 findings, however, are not present in the Permanent Injunction because those




                                        10
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 11 of 14 PageID #: 2687




 matters were neither litigated nor ordered within the scope of the Permanent

 Injunction (as MDOC Defendants have explained).

       While Plaintiff attempts to invoke § 3626(b)(3), that section of the

 statute, in reality, demonstrates the need for termination of the Permanent

 Injunction because there are no written findings based on the record. And

 specific to § 3626(b)(3), there also are no written findings in the Permanent

 Injunction—and certainly none based on the record—that there is a current

 and ongoing violation of a Federal right stemming from the denial of a pre-

 surgical consultation and gender confirmation surgery. Absent such written

 findings based on the record, the Permanent Injunction does not survive

 termination.

       Furthermore, Plaintiff has pointed to Gilmore v. California, 220 F.3d

 987, 1007 (9th Cir. 2000) to claim that § 3626(b)(3) shifts the burden to MDOC

 Defendants to prove the absence of a current and ongoing violation. This is not

 true, and Gilmore is not good law. To start, Gilmore is not consistent with

 decisions from other courts. See, e.g., Guajardo v. Texas Dep’t of Crim. Just.,

 363 F.3d 392, 395–96 (5th Cir. 2004) (“We agree with the great majority of

 courts to address this issue: a plain reading of the PLRA, including its

 structure, imposes the burden [to demonstrate a current and ongoing violation]

 on the prisoners.”); Laaman v. Warden, N.H. State Prison, 238 F.3d 14, 20 (1st

 Cir. 2001) (holding, to “prevent termination,” burden is on plaintiffs to show

                                       11
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 12 of 14 PageID #: 2688




 current and ongoing violations); Benjamin v. Jacobson, 172 F.3d 144, 166 (2d

 Cir. 1999) (“[T]he district court must allow the plaintiffs an opportunity to

show current and ongoing violations of their federal rights.”).

       Moreover, two years after Gilmore, the Ninth Circuit placed the burden

on the prisoner-plaintiffs in a PLRA action seeking to extend a consent decree,

which constituted PLRA prospective relief. Hallett v. Morgan, 296 F.3d 732,

741-45 (9th Cir. 2004). The court held that the plaintiffs, in order to avoid

expiration of the consent decree, must prove ongoing constitutional violations.

Id. The Fifth Circuit, in Guajardo, describes the conflicting Ninth Circuit

decisions best: “This reasoning [from Hallett]—placing the burden of proof

under 18 U.S.C. § 3626(b)(3) on the party opposing termination of a consent

decree—is in obvious tension with the earlier reasoning in Gilmore.” Guajardo,

363 F.3d at 395.

       In short, MDOC Defendants’ burden stops at § 3626(b)(1)(A)(i), as “relief

shall be terminable upon the motion of any party . . . 2 years after the date the

court granted or approved the prospective relief.” (Emphasis added). Likewise,

MDOC Defendants’ burden stops at § 3626(b)(2), as they are “entitled to the

immediate termination of prospective relief” in the absence of the required

findings. (Emphasis added). Accordingly, MDOC Defendants move this Court

to terminate the prospective relief granted in the Permanent Injunction under

18 U.S.C. § 3626(b)(1)(A)(i) because it is two years after the date the Court

                                       12
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 13 of 14 PageID #: 2689




 granted the prospective relief, and under 18 U.S.C. § 3626(b)(2) because the

Permanent Injunction lacks written findings that the relief is narrowly drawn,

extends no further than necessary to correct the violation of the Federal right,

and is the least intrusive means necessary to correct the violation of the

Federal right.

                                CONCLUSION

       For the foregoing reasons, the Court should terminate the Permanent

Injunction.

                                     Respectfully submitted,

                                     ERIC S. SCHMITT
                                     Attorney General

                                      /s/ Jeremiah J. Morgan
                                     Jeremiah J. Morgan, #50387
                                     Deputy Attorney General - Civil
                                     P.O. Box 899
                                     Jefferson City, MO 65102-0899
                                     Telephone No.: (573) 751-1800
                                     Facsimile No: (573) 751-0774
                                     E-mail: Jeremiah.Morgan@ago.mo.gov

                                     Robert J. Schaeffer, #69324MO
                                     Assistant Attorney General
                                     149 Park Central Square
                                     Suite 1017
                                     Springfield, MO 65806
                                     Telephone No.: (417) 895-6567
                                     Facsimile No: (417) 895-6382
                                     E-mail: Robert.Schaeffer@ago.mo.gov

                                     Attorneys for Defendants


                                       13
Case: 4:16-cv-01357-NCC Doc. #: 216 Filed: 07/14/21 Page: 14 of 14 PageID #: 2690




                        CERTIFICATE OF SERVICE

       I certify that on this 14th day of July, 2021, the foregoing was filed and

 served through the Court’s CM/ECF system upon all counsel of record.


                                      /s/ Jeremiah J. Morgan
                                     Jeremiah J. Morgan




                                       14
